DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-14 & 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4, 6-7, 10-12 & 14-16 of U.S. Patent No. (10,682,941). Although the claims at issue are not identical, they are not patentably distinct from each other because the issued U.S. Patent fully anticipates the claimed invention(s).
	To the degree inventor’s claim language in claim(s) 1 further limits is essentially for providing antecedent basis.  Instant claim(s) 5 et seq. are essentially word-for-word.  
	Instant claim(s) to patent claim(s) correspondence are as follows:
claim(s) 3-4, instant, corresponds to claim(s) 1;
claim(s) 5, corresponds to claim(s) 17;
claim(s) 6, corresponds to claim(s) 18;
claim(s) 7, corresponds to claim(s) 2;
claim(s) 8, corresponds to claim(s) 4;
claim(s) 9, corresponds to claim(s) 14;
claim(s) 10, corresponds to claim(s) 6;
claim(s) 11, corresponds to claim(s) 7;
claim(s) 12, corresponds to claim(s) 10;
claim(s) 13, corresponds to claim(s) 11;
claim(s) 14, corresponds to claim(s) 12;
claim(s) 16, corresponds to claim(s) 15-16.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 7, 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albright et al. (8,813,882).
	Albright et al. (8,813,882) disclose(s):
Delivery system, figure(s) 1;
bulk material(s), column(s) 1, second paragraph;
first material movement device 50;
first flow direction, out of the plane of the paper along the long axis of 10;
second material movement device, transverse belt(s) 45;
second flow direction, into the plane of the paper along the long axis of the transverse belt(s) 45;
third material movement device 27;
at least one motor, truck PTO, column(s) 5, line(s) 40, & 38 & 42;
truck, column(s) 1, third paragraph, et seq.;
axle, articulated member(s) 48;
blades, articulations, 48;
control panel, truck user interface.  

Note Albright et al. (8,813,882) disclose(s) a system as an integral, stand alone, unit.  
Further, Albright et al. (8,813,882) disclose(s) a bulk material(s) supply source in that it disclose(s) tandem trailer arrangements, a preceding trailer of which constitutes a supply source.  Please see: column(s) 1, second paragraph; column(s) 3, line(s) 35-40; & column(s) 5, line(s) 38-53; inter alia.  
With regard to claim(s) 7, Albright et al. (8,813,882) disclose(s) tandem trailer arrangements which necessarily have an attachment element.  
With regard to claim(s) 10, Albright et al. (8,813,882) disclose(s) a first material movement device where the axis spans the length of the second material movement device in the second flow direction.  
With regard to claim(s) 12-14, the examiner questions applicant’s expectations as these are constraints necessarily met in a power transfer system; perhaps constituting tautologies.  
With regard to claim(s) 15, Albright et al. (8,813,882) disclose(s) a motor structurally at the outlet(s); 42.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albright et al. (8,813,882).
	With regard to claim(s) 8, the examiner takes Official Notice that what is commonly used as a tandem truck attachment will constitute a hinge component as defined by applicant’s claim language.  
	With regard to claim(s) 9, the examiner takes Official Notice that a PTO arrangement will have an electrical connection of various kinds for the necessary electro-mechanical conversions.  
	It would have been obvious to modify Albright et al. (8,813,882) to provide/substitute a hinge component & electrical connections in order to either increase efficiency or accommodate practical considerations.  

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571)272-7805.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653